Citation Nr: 0737660	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
headaches.

2. Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to January 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from December 
2003 and August 2004 rating decisions by the Chicago, 
Illinois  Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2007, a Travel Board hearing was held before 
the undersigned; a transcript of this hearing is of record.  
In September 2007, the Board granted a motion to advance the 
case on the Board's docket due to the appellant's advanced 
age.

By a December 2006 statement, the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  Since this issue has not been developed for 
appellate review, it is referred to the RO for any action 
appropriate.

The issues pertaining to the rating for generalized anxiety 
disorder and entitlement to a TDIU are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any action on his part 
is required.


FINDINGS OF FACT

1.  Prior to August 22, 2007, the veteran is shown to have 
had no more than characteristic prostrating migraine attacks 
averaging one in two months over several months, or 
approximating such frequency and severity.

2.  On August 22, 2007, the veteran testified that he had 
prostrating headaches about three to four times per week.

CONCLUSION OF LAW

The veteran's service connected headache disorder warrants 
"staged" ratings of 10 percent prior to August 22, 2007, and 
30 percent rating from that date.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code (Code) 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claim decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the December 2003 rating decision on appeal granted 
service connection for headaches, and assigned a 10 percent 
disability rating and an effective date of March 14, 2003, 
for the award, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, an April 
2004 letter explained the evidence necessary to substantiate 
the claim, the evidence VA was responsible for providing, the 
evidence the veteran was responsible for providing, and 
advised him to submit any evidence or information he had that 
might support his claim.  An August 2005 statement of the 
case (SOC) provided the veteran with notice of the criteria 
for rating headaches.  In a March 2006 letter, the veteran 
was given notice regarding ratings and effective dates of 
awards.  He has had ample opportunity to respond/supplement 
the record.  Neither the veteran nor his representative 
alleges that notice has been less than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any records of VA or private 
evaluations or treatment for headaches that remain 
outstanding.  The RO arranged for a VA examination in May 
2004.  The veteran testified before the Board in August 2007.  
VA's duty to assist in this matter is met.

Factual Background, Criteria and Analysis

The veteran's service medical records note that he was 
involved in a motor vehicle accident, and sustained a head 
injury.  He reported that he was knocked unconscious; 
thereafter, he began experiencing headaches.

An August 2003 VA examination report notes the veteran's 
ongoing complaints of daily headaches.  He denied associated 
aura, vomiting, nausea, or visual disturbances.  The examiner 
opined that the veteran's current headaches were secondary to 
the head trauma he sustained in service.

By rating decision in December 2003 the RO granted service 
connection for headaches, residuals of head injury, rated 10 
percent, effective March 14, 2003. 

A May 2004 VA examination report notes the veteran's 
complaints of many headaches per day, with each headaches 
lasting "minutes."  He denied any associated nausea, 
photophobia, or vomiting.  He reported that he had to hold 
his head until the headaches passed.  The examiner opined 
that the veteran should be able to maintain gainful 
employment.

An August 2004 rating decision continued the 10 percent 
rating for the veteran's service-connected headaches.

At the August 22, 2007 Travel Board hearing, the veteran 
testified that he cannot take any medication for his 
headaches because such medication was contraindicated by 
medication he took for other, more significant, medical 
problems.  He described his headaches as "very severe" and 
occurring three to four times per week.  He indicated that he 
has to sit down during his headaches, and sometimes even has 
to lie down.  

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Under Code 8100, migraine headaches resulting in 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraines resulting in characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent rating.  Migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

At the outset, it is noteworthy that this is an appeal from 
the initial rating assigned with the grant of service 
connection, and that "staged" ratings are for consideration.  
On close review of the evidentiary record, the Board finds 
that "staged" ratings are warranted, specifically, that a 
ten percent rating is warranted for the headache disorder 
prior to August 22, 2007, and that a 30 percent rating is 
warranted from that date.

Prior to August 22, 2007, the medical evidence on file 
included, in pertinent part, complaints of daily headaches 
lasting "minutes," with no associated aura, photophobia, 
nausea, or vomiting.  Applying the pertinent legal criteria 
to the facts summarized above, the Board finds the findings 
do not reflect that the veteran's headaches were prostrating 
in nature.  Certainly, characteristic prostrating attacks 
averaging once a month over the last several months (or 
approximating such severity) so as to warrant a 30 percent 
rating were not described prior to the testimony provided by 
the veteran during the August 2007 Travel Board hearing.  
Thus, a preponderance of the evidence is against a rating in 
excess of 10 percent under Code 8100 prior to the date of 
that hearing.

In testimony at the August 22, 2007 Travel Board hearing, the 
veteran reported that his headaches were "very severe," 
requiring him to either sit or lay down.  He indicated that 
he experienced these severe headaches three or four times per 
week.  Consequently, as of August 22, 2007, there is 
competent medical evidence that the veteran had 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, so as to warrant a 
30 percent rating.  

The record does not show that the veteran's migraine headache 
disorder is manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability (the May 2004 VA examiner opined that 
the veteran's headaches would not prevent him from 
maintaining gainful employment and there is no subsequent 
opinion to the contrary).  Consequently, the record does not 
show that the headaches are of sufficient severity to warrant 
a still higher, 50 percent, rating.


ORDER

A 30 percent "staged" rating is granted for the veteran's 
service connected headaches, effective from August 22, 2007, 
and subject to the regulations governing payment of monetary 
awards.


REMAND

Regarding the claim seeking an increased rating for 
generalized anxiety disorder, the Board notes that the 
veteran underwent a VA examination for this disability in May 
2004.  Thereafter, in a statement received by the RO in March 
2005, he maintained that his service-connected psychiatric 
disability was "worse."  In addition, the veteran's 
representative maintained in a July 2006 statement that the 
May 2004 VA examination report "was not very informative and 
did not provide an assessment on the medical history of [the 
veteran's] mental health treatment."  (Although the 
veteran's representative has asked that the Board rate the 
veteran's service-connected psychiatric disability based on 
his recent VA outpatient treatment records, the outpatient 
treatment records do not appear to reflect what the veteran 
alleges.)  Given the veteran's apparent belief that his 
service-connected psychiatric disability is worse than 
originally rated, and that more than three years have passed 
since the veteran was last formally examined to assess this 
disability, the Board finds that a contemporaneous VA 
examination to assess the severity of the service-connected 
psychiatric disability is necessary.  38 U.S.C.A. § 5103A.  
See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination).  Furthermore, as VA 
outpatient treatment records are constructively of record and 
may contain pertinent information, they must be obtained.

Consideration of the appeal seeking TDIU must be deferred, as 
that matter is inextricably intertwined with the matter of 
the rating for generalized anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the claims 
file all records of treatment the veteran 
has received for his service connected 
disabilities (and particularly his 
generalized anxiety disorder) at the 
Jesse Brown VA Medical Center in Chicago 
since August 2006.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
generalized anxiety disorder.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The RO 
should also ensure that the examiner has 
a copy of the criteria for rating mental 
disorders available for review.  

The examiner should describe all current 
symptoms of the generalized anxiety 
disorder in detail, and comment as to the 
nature and extent of the impact the 
symptoms would be expected to have on 
social and occupational functioning.  
Findings reported should note the 
presence/or absence, and extent, of each 
of the symptoms listed in the criteria 
for a 70 percent rating and a 100 percent 
rating (or other symptoms of like 
gravity).  The examiner should explain 
the rationale for all opinions given.


3.  Thereafter, the RO should 
readjudicate the matters remaining on 
appeal.  If either remains denied, the RO 
should issue an appropriate Supplemental 
SOC, and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


